        Case 4:13-cr-00193-BSM Document 118 Filed 05/18/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

v.                        CASE NO. 4:13-CR-00193 BSM

ROBERT BOWERS                                                          DEFENDANT

                                      ORDER

      Robert Bowers’s third pro se motion for compassionate release [Doc. No. 115] is

denied for the reasons stated in the order denying his second motion for compassionate

release [Doc. No. 101].

      IT IS SO ORDERED this 18th day of May, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
